187 Kan. 325 (1960)
356 P.2d 825
STATE OF KANSAS, Appellee,
v.
JAMES LOYD, Appellant.
No. 42,036
Supreme Court of Kansas.
Opinion filed November 12, 1960.
David W. Wheeler, of Marion, argued the cause, and Edwin G. Westerhaus and D.W. Wheeler, both of Marion, and D.M. Ward, of Peabody, were with him on the briefs for the appellant.
Roger H. Morse, county attorney, argued the cause, and John Anderson, Jr., attorney general, and Robert E. Hoffman, assistant attorney general, were with him on the briefs for the appellee.
*326 The opinion of the court was delivered by
ROBB, J.:
This is an appeal from the trial court's judgment whereby defendant was sentenced under G.S. 1949, 21-107a, the habitual criminal act.
The record shows that on February 1, 1960, defendant, on the county attorney's oral motion, was brought before the district court of Marion county for appointment of counsel, and that David W. Wheeler and D.M. Ward, regular practicing attorneys of Marion, were appointed. Thereafter defendant entered a plea of guilty of burglary in the second degree and grand larceny, contrary to G.S. 1959 Supp., 21-520 and 21-533, as charged in the information.
On February 8, 1960, defendant, with appointed counsel, appeared for sentencing but prior to sentence the county attorney informed the court that due to former felony convictions, defendant was subject to sentence under G.S. 1949, 21-107a, and over defense objections, the following were introduced:
Two sets of commitment papers from the United States Penitentiary, Leavenworth, Kansas, showing counterfeiting convictions in the United States District Court, Northern District of Texas, on April 22, 1935, and October 7, 1936.
One set of commitment papers from the United States Penitentiary, Leavenworth, Kansas, showing conviction in the United States District Court, Eastern District of Oklahoma, on September 15, 1939, for counterfeiting, passing, and attempting to pass counterfeit coins.
Commitment papers from the Missouri State Penitentiary showing conviction for larceny of a motor vehicle in Jackson county on September 25, 1950, together with fingerprint record and photographs.
Commitment papers from the Kansas State Penitentiary showing conviction in Wyandotte county on May 1, 1953, for burglary in the second degree, together with fingerprint record and photographs.
The trial court gave defendant and his counsel conference time and thereafter they announced they were ready to proceed. The trial court found at least two previous felony convictions and held G.S. 1949, 21-107a was applicable.
Defendant was sentenced for a period of not less than fifteen years and thereafter as provided by law. Hence this appeal.
The identical over-all problem is presented here that is this day decided in State v. Hall, No. 42,035, 187 Kan. 323, 356 P.2d 678. In determining the problem before us, we adhere to the rules and decision therein pronounced and will not burden our reports with a needless repetition thereof.
Affirmed.